Citation Nr: 0408069	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than May 17, 2002, 
for the grant of service connection for a psychiatric 
disability currently diagnosed as post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.  The veteran was awarded the combat 
infantryman badge and bronze star medal for meritorious 
achievement.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
PTSD and assigned a 70 percent rating effective May 17, 2002.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in July 2003.  A transcript of 
that hearing is of record.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  In April 1947, the veteran submitted his initial claim 
for VA benefits; in the application he claimed service 
connection for headaches.

3.  In May 1947, the RO denied the veteran's claim for 
service connection for headaches.

4.  In February 1948 the veteran submitted an application for 
review of that decision.

5.  On VA examination in April 1948, the veteran's headaches 
were attributed to anxiety reaction characterized by multiple 
somatic complaints, phobias, and emotional agitation.

4.  On VA examination in August 2002, the veteran was found 
to have PTSD, panic disorder with agoraphobia, and major 
depression that had begun in service.



CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
November 24, 1946, for the grant of service connection for a 
psychiatric disability currently diagnosed as PTSD have been 
met.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  



Factual Background

The record shows that the veteran entered service at the age 
of 18.  He saw significant combat, in the European Theater of 
Operations, as shown by his award of the Combat Infantryman 
Badge, and Bronze Star Medal for meritorious achievement in 
ground operations against the enemy.

The service medical records show that the veteran was seen 
with complaints of frontal headaches in April 1946.  It was 
noted that he was working in the commandant's office and 
experienced headaches at the end of the day.  The service 
medical records contain no other pertinent findings.

The veteran was discharged from service on November 23, 1946.  
He submitted his initial claim for service connection on 
April 7, 1947.  In his application he claimed entitlement to 
service connection for "headaches."  

In a rating decision issued in May 1947, the RO denied 
entitlement to service connection for headaches.  In a letter 
informing the veteran of that decision, he was advised that 
he could enter an appeal from this decision, provided VA was 
informed of his desire to have his appeal reviewed by the 
Board within one year.

In a letter received in February 1947, the veteran asked that 
his claim for service connection for headaches be 
"reviewed" and added that he was "dissatisfied" with the 
denial of service connection.  He indicated that his 
disagreement stemmed from the fact that he had been seen for 
headaches during service.  He further wrote that he was 
requesting that his claim be "reconsidered."  The letter 
contained the veteran's name and claim number.

The veteran was afforded a VA neuropsychiatric examination in 
April 1948.  The examiner found that the veteran's current 
headaches differed from those reported in service.  The 
examiner attributed the current headaches to a psychiatric 
disorder, which was diagnosed as "anxiety reaction, acute, 
characterized by multiple somatic complaints, phobias, and 
emotional agitation."  The examiner noted that there was no 
record of a psychiatric disability during service.

In May 1948, the RO denied entitlement to service connection 
for anxiety reaction.

In December 1949, the veteran submitted an application for 
hospital treatment on which a physician reported a diagnosis 
of neuro-circulatory asthenia, manifested by periods of 
dizziness and amnesia over the past year.

In June 1971, the veteran submitted a claim for service 
connection for a "nervous condition."

VA outpatient treatment records dated in June and July 1971 
show that in June 1971 the veteran was diagnosed as having 
"anxiety reaction."

In a statement dated in August 1971, E.R. Beyeler, M.D., 
wrote that the doctor had been treating the veteran for 
various physical disabilities since 1956.  The doctor 
commented that treatment had been complicated by "concurrent 
psychic or tension stresses or cause."  Dr. Beyeler noted 
that the veteran had recently been hospitalized due to chest 
pain.  It was concluded that this was due to "reaction to a 
stress condition, family and occupation problems."

In August 1971, the veteran wrote that he had received VA 
outpatient psychiatric treatment in approximately 1947, and 
was currently receiving VA outpatient psychiatric treatment.  

Later that month, the RO issued a rating decision confirming 
the denial of service connection for anxiety reaction.

The next communication was received from the veteran in May 
2002, when he submitted a claim for service connection for 
"P.T.S.D."

On VA examination in August 2002, the examiner concluded that 
the veteran had acquired a severe case of PTSD, major 
depression and panic disorder in service.  It was reported 
that the veteran's symptoms had occurred almost daily since 
service.

In September 2002 the RO received records from a Vet Center.  
These records document treatment beginning in August 1991.  
At that time it was noted that the veteran's wife reported 
that he was extremely depressed and she though he had PTSD.  
In November 2001, it was noted that the veteran had had 
episodes of panic and anxiety since service.  The examiner 
elaborated that the veteran had severe PTSD, which had been 
present for decades.

Analysis

The effective date for an award of disability compensation is 
the day following the date of separation from active service 
if application therefore is received within one year from the 
date of separation.  38 U.S.C.A. § 5110(b) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2003).  Otherwise, the effective date 
will be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a).

The veteran filed an application within one year of 
separation from service.  That claim could serve as a basis 
for an earlier effective date for the grant of service 
connection for PTSD, if the claim could be construed as a 
claim for service connection for PTSD, and if there was no 
prior final denial of that claim.

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id (citing 38 C.F.R. § 
3.155(a) (2003)).  The Federal Circuit has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi, No. 03-7119, 2004 U.S. App. LEXIS 4609 (Fed. Cir. 
Mar. 10, 2004).

Although the veteran couched his original claim in terms of a 
claim for service connection for "headaches;" the RO 
discerned that the veteran was claiming service connection 
for the underlying condition causing headaches--anxiety 
reaction.  Over the decades the veteran has received various 
psychiatric diagnoses.  The constant has been findings that 
this disability was long standing.  The examiners who have 
expressed an opinion, have concluded that the disability 
began in service.    A veteran is not held to precise 
pleadings in making claims.  Szemraj.  The record shows that 
the veteran's April 1947 claim was treated as a claim for 
service connection for a psychiatric disability.  Therefore, 
the Board finds that the veteran's initial claim in April 
1947, constituted a claim for service connection for a 
psychiatric disability, currently diagnosed as PTSD.

A remaining question is whether the April 1947 claim was 
finally denied.  

At the time of the May 1947 decision, an appeal was made by 
filing an application for review with the agency making the 
determination being appealed.  Vet. Reg. 2(a), Part II, Para. 
III (1933).  An application for review was required to 
contain the veteran's name, "service," claim number, the 
date of the action from which the appeal was taken, and the 
benefit sought.  Vet. Reg. 2(a), Part II, Para. VII 

The regulation provided that application for review 
"should" contain specific assignment of the alleged mistake 
of fact or error of law, and that failure to make such 
allegations of error "may" result in dismissal of the 
appeal.  Vet. Reg. 2(a), Part II, Para. VIII.  The claimant 
was required to file the application within one year of the 
notice of the decision being appealed.  38 C.F.R. 30.9802 
(Supp. 1946).

The veteran's February 1948 letter appears to have been 
written in response to notice from the RO informing him of 
the denial of service connection for headaches, and advising 
him that he could appeal the decision.  

The veteran's February 1948, letter to the RO contained his 
name, and claim number.  It reported his service with the 4th 
Army in 1946, and it referenced the rating decision denying 
service connection for headaches.  The veteran did not 
specify the date of the rating action, but, since it was the 
only rating action that denied service connection for 
headaches, he adequately identified it.  He also assigned 
specific error to that rating decision.  He pointed out that 
he had been treated for headaches in service.  The May 1947 
rating decision had denied service connection on the grounds 
that there was no evidence of headaches in service.

Thus, the veteran's February 1948 letter satisfied all the 
essential requirements for an application for review and was 
in conformity with the filing requirements of Vet. Reg. 2(a).  
VA instructions provided for procedures that would ultimately 
result in the appeal being placed on the Board's docket.  See 
Vet. Reg. 2(a), Instruction No. 6-A (1934).  These steps were 
apparently not taken.  Since the veteran's appeal has been 
pending since his February 1948 letter, the May 1947 decision 
did not become final.  See Tablazon v. Brown, 8 Vet. App. 359 
(1995) (because the VA did not furnish the veteran with a 
statement of the case, he was unable to file a "formal 
appeal" with the Board and the RO rating decision did not 
become final).

Accordingly, the Board finds that the veteran submitted a 
claim for service connection for a condition currently 
diagnosed as PTSD, in April 1947, that claim remained pending 
because the veteran's appeal of the initial denial was not 
acted upon.  The weight of the evidence shows that the 
veteran's psychiatric disability, currently diagnosed as 
PTSD, began in service.  Since his initial claim was filed 
within one year of separation for service, the correct 
effective date for the grant of service connection for the 
psychiatric disability currently diagnosed as PTSD, is the 
day following separation from service, November 24, 1946.


ORDER

An effective date of November 24, 1946, for the grant of 
service connection for a psychiatric disability currently 
diagnosed as PTSD, is granted. 


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



